Citation Nr: 1210581	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C with cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Polly Murphy, Private Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that granted service connection for hepatitis C with cirrhosis of the liver and assigned an initial noncompensable evaluation effective August 4, 2003.

The Veteran before testified the undersigned Veterans Law Judge in April 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable rating for service-connected hepatitis C with cirrhosis of the liver.  

Specifically, he contends that the residual manifestations of his service-connected hepatitis C with cirrhosis of the liver include ascites, portal hypertension, hepatic encephalopathy, hemorrhage from varices, and portal gastropathy.  He argues that these manifestations of his liver disease in particular, entitle him to a higher initial rating pursuant to the diagnostic criteria for rating cirrhosis of the liver, as opposed to the criteria for rating hepatitis C.  He also contends that he has thrombocytopenia related to his service-connected hepatitis C.  

The Veteran was afforded a VA examination in March 2008 to evaluate his service-connected hepatitis C with cirrhosis.  At a February 2009 hearing, he and his representative argued that the 2008 examination was inadequate because the examiner failed to physically examine the Veteran and also failed to identify all of the residual manifestations of his service-connected disability.  The Board agreed, and in January 2011, requested a hepatologist to identify the residual manifestations of the Veteran's hepatitis C with cirrhosis of the liver.  The hepatologist's February 2011 opinion also failed to sufficiently identify all of the residual manifestations of the Veteran's hepatitis C with cirrhosis of the liver.  Thus, in light of the Veteran's contentions, and the current state of the record, another medical opinion is needed to accurately identify all residual complications of the service-connected hepatitis C with cirrhosis of the liver, as well as their severity, so that the Veteran's disability may be properly rated.  

In addition, the record suggests the Veteran likely receives regular VA treatment for his disability.  However, records of his VA care are current only as of June 2008.  On remand, any additional VA treatment records dated after June 2008 should be added to the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of VA outpatient treatment records dated from June 2008 to the present and associate these records with the claims file.  

2.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization, obtain the records.  All efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.  

3.  Schedule the Veteran for a hepatology examination to assess the nature and severity of his service-connected hepatitis with cirrhosis of the liver.  The claims folder must be made available to and reviewed by the examiner, and all necessary tests should be conducted.  

a) The examiner is asked to identify any and all of the symptoms and/or manifestations of the Veteran's hepatitis C and cirrhosis of the liver, to specifically include ruling in or excluding: thrombocytopenia, ascites, portal hypertension, hepatic encephalopathy, hemorrhage from varices, and portal gastropathy (e.g. erosive gastritis)).  

b) The examiner is then asked to state the severity of each symptom and/or manifestation that he or she determines is a residual of the Veteran's hepatitis C and cirrhosis of the liver.

c) The examiner is also asked to state whether it is at least as likely as not that the Veteran's thrombocytopenia was either caused by or the result of his hepatitis C with cirrhosis of the liver.  If so, the examiner should: 1) indicate whether the symptoms of thrombocytopenia are distinct and separate from the symptoms of hepatitis C with cirrhosis of the liver and 2) state the severity of the thrombocytopenia present.  

All findings and conclusions should be set forth in the examination report.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, readjudicate the claim.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



